The complaint alleges that the named plaintiff was an employee of Foskett and Bishop Company, a subcontractor, and the defendant Addressograph *Page 362 
Multigraph Corporation was the owner of premises under construction by Cunningham-Limp Company, the general contractor. One of the subcontractors in erecting cement floors left certain holes which were negligently covered with plywood and as a result thereof the named plaintiff was injured. The negligence alleged is that the defendants knew, or should have known by a reasonable inspection, of the unsafe and dangerous condition and (1) failed to post warnings or give notice of the dangerous condition, (2) failed to install adequate covers, and (3) failed adequately to secure the covers.
The defendant Addressograph Multigraph Corporation pleads the Workmen's Compensation Act and in its affidavit states it did not exercise control over the premises in question until about four months after the injuries and that the general contractor was in control at the time in question.
   The general rule is that where the owner of premises employs an independent contractor to perform work upon them, the contractor and not the owner is liable for any losses resulting from negligence in the performance of the work until such time as it has been completed, turned over to and accepted by the owner.